United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                        October 23, 2006

                                             Before

                      Hon. FRANK H. EASTERBROOK, Circuit Judge

                      Hon. KENNETH F. RIPPLE, Circuit Judge

                      Hon. DIANE P. WOOD, Circuit Judge


Nos. 04-1495, 04-1496, 04-1608, 04-1628,
04-1650, 04-1651, 04-1660, 04-1661, 04-2162,
04-2687, 05-2895, 05-2896, 05-2911, 05-2912,
05-2981, 05-3011, 05-3389, 05-3390, 05-3548,
05-3558, 05-3559, 05-3585 & 05-3586                         Appeals from the United States
                                                            District Court for the
IN THE MATTER OF:                                           Southern District of Illinois.

       MUTUAL FUND MARKET-TIMING LITIGATION



                                              Order

       The slip opinion of this court issued on October 16, 2006, is amended as follows:

      Page 1, caption, delete the following case numbers: 05-3390, 05-3558, 05-3559 and
05-3586.

       Page 3, first full paragragh, line 1, change “The remaining 13 appeals” to “The remaining
9 appeals”.

      Page 3, first full paragraph, line 7, change “(The other ten appeals in this group are Nos.
05-2896, 05-2911, 05-2912, 05-2981, 05-3011, 05-3389, 05-3390, 05-3558, 05-3559 &
05-3586.)” to “(The other appeals in this group are Nos. 05-2896, 05-2911, 05-2912, 05-2981,
05-3011 & 05-3389.)”
Nos. 04-1495 et al.                                                                   Page 2


       Page 3, first full paragraph, line 12, change “appeals from the Kircher appeals is that
these 13 appeals” to “appeals from the Kircher appeals is that these 9 appeals”.

       Page 3, second paragragh, line 1, change “These 11 appeals in the Potter group” to
“These 7 appeals in the Potter group”.

       Page 5, first full paragraph, line 1, change “If the 11 Potter appeals” to “If the 7 Potter
appeals”.

        Page 6, first full paragraph, line 3, change “must receive the same treatment as the 11
Potter appeals” to “must receive the same treatment as the 7 Potter appeals”.

       Page 8, first full paragraph, line 3, change “other 13 appeals” to “other 9 appeals”.